MEMORANDUM **
Arthur Peterson, an Alaska state pretrial detainee, appeals pro se from the district court’s dismissal of his 28 U.S.C. § 2241 petition as unexhausted. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Peterson contends that the prosecutor is committing misconduct, he is receiving ineffective assistance of counsel, an unreasonable search and seizure, district court bias, and a general governmental Conspiracy-
Principles of comity and federalism require us to abstain from deciding preconviction habeas challenges unless the petitioner demonstrates that 1) he has exhausted available state judicial remedies, and 2) “special circumstances” warrant federal intervention. See Carden v. Montana, 626 F.2d 82, 83-84 (9th Cir.1980) (defining special circumstances as those cases in which there is “proven harassment or prosecutions undertaken by state officials in bad faith without hope of obtaining a valid conviction and perhaps in other extraordinary circumstances where
irreparable injury can be shown”); see also Younger v. Harris, 401 U.S. 37, 41, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
Peterson has failed to exhaust his state remedies and has not demonstrated any extraordinary circumstances which warrant federal intervention in his pre-conviction state habeas challenge.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.